DETAILED ACTION
This Office Action is in response to Applicant’s argument filed in the reply on 3/29/2022. Claims 1, 4 – 6, 8, 11, 14 – 16, and 18 were amended. As such claims 1- 20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed in the Amendment filed 3/29/2022 (herein “Amendment”) with respect to the 35 USC §103 rejection raised in the previous office action have been fully considered, but they are not persuasive.
Applicant sets forth on page 8 of the Amendment that the Schacter reference does not disclose "identifying an area in the text that may contain personal information that may or may not be personal information of a person whose voice is recorded in the recording..." as claimed.  Furthermore, Schacter does not disclose "...inferring whether or not the area contains a textual window that comprises a personal information window..." The aforementioned limitations are contingent limitations, as such the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See. MPEP2111.04.
Consequently, the above limitations are considered as follows: Regarding the claimed “searching the text of the transcription file and identifying an area in the text that may contain personal information that may or may not be personal information of a person whose voice is recorded in the recording,” this is interpreted as “searching the text of the transcription file and identifying an area” (given that any area could presumably be or not be a particular characteristic such as being “personal information.”) Regarding the claimed “inferring whether or not the area contains a textual window that comprises a personal information window,” this is interpreted as “inferring” and the inference could be either that the area contains a textual window that comprises a personal information window, or that the area does not contain a textual window (since if there is no textual window, then there is not a textual window comprised of a persona information window as well).
Amendment furthermore states that Schacter fails to disclosed "identifying an area". Applicant is reminded that Schacter teaches [Par. 0034] “... may analyze the audio waveform, generate a speech-to-text transcription of the call, analyze the audio waveform and text transcription to identify the occurrence of events within the call, identify portions of the call containing sensitive information, and redact the sensitive information from audio recording and text transcription”. Applying a broadest reasonable interpretation when identify portions in a call translate into an identifying area once call is transcribed.
Still further, the Amendment sets forth on pages 8-9 that because Schacter already discloses identification of personal information and masking same, that there would be “no evident benefit” in making the combination of Schacter and Williams , and thus that there is “no reason” to make the combination. However, Applicant’s arguments are not persuasive. Even if Schacter already discloses features of identifying personal information, Schacter does not disclose identifying personal information using the particular methods as Williams provides. Moreover, Applicant fails to cite to any authority to support their reasoning that there lacks a motivation to combine references simply because there is an overlap in disclosed features, or that operations of a primary reference would become complicated, given a combination of the cited references.
Therefore, while all of the Applicant’s arguments and amendments filed in the Amendment have been fully considered, they are not persuasive. Please see below for more detail including updated citations and obviousness rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5, 6, 11 – 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter (US20130266127A1), Williams (US20210124800A1).

Schachter, and Williams were applied in the previous Office Action.
Regarding claims 1 and 11 Schachter teaches [A method – claim 1], [A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising - claim 11], comprising: creating a recording that includes an audio component; (Schachter, Par. 0027:” For example ... methods for removing sensitive data from an audio recording, such as a recorded telephone call.”, and Par. 0028:” These systems and methods receive end-to-end audio recordings of calls and analyze the recordings to detect events and actions that occur during the call.”).
transcribing a portion of the audio component to create a transcription file that includes text; (Schachter, Par. 0010:” In some embodiments, a speech-to-text transcription may be received or generated along with the audio recording, and certain keywords or phrases may also be detected as events. For example, the words ‘credit card’ spoken by an agent and detected in the text transcription may indicate that the caller is about to enter credit card information.”)
searching the text of the transcription file and identifying an area in the text that may contain personal information that may or may not be personal information of a person whose voice is recorded in the recording; inferring whether or not the area contains a textual window that comprises a personal information window; (Schachter, Par. 0034:” ... may analyze the audio waveform, generate a speech-to-text transcription of the call, analyze the audio waveform and text transcription to identify the occurrence of events within the call, identify portions of the call containing sensitive information (thus inferring), and redact the sensitive information from audio recording and text transcription.”). Note, identified area is synonymous to identify portion once a call is transcribed, where identified portion of the call become identified area of the transcription.
Schachter fails to explicitly disclose, however, Williams teaches the area contains a textual window that comprises a personal information window, and thus when the area is inferred to include the textual window, evaluating text in the textual window to identify personal information, wherein the text in the textual window is a subset of the text in the transcription file; and (Williams, Par. 0020:” In some embodiments, the data scrubbing system may parse the text data to identify sensitive data using the negative word index. Different embodiments may use different techniques to parse the text data. In some embodiments, the data scrubbing system may parse the text data using a sliding window mechanism. For example, the data scrubbing system may generate an imaginary sliding window. The sliding window may be generated in different sizes to include different numbers of words in the text data. In some embodiments, the data scrubbing system may initially generate the sliding window in a size that includes the largest number of words in a word sequence in the negative word index (e.g., a three-word size when the largest sequence of words in the negative word index is a 3-gram). The data scrubbing system may then place the sliding window on the first word(s) of the text data, and may analyze the word(s) within the sliding window.”, and Par.  0023:” Thus, the data scrubbing system may continue to resize the sliding window until the sliding window only includes one word. When the sliding window only includes one word and the statistical information of the matched word in the negative word index does not exceed a corresponding threshold for a 1-gram or there is no matched word in the negative word index, the data scrubbing system may determine that the word in the sliding window includes sensitive information, …”). Note: Text in the textual window (sliding window) is evaluated by running number or words in a word sequence through the window. These word/words are subset of the entire transcription since sliding window is sliding thru the various portion of the words as stated supra. The system resizes the window until it captures one word and once that word is not matched with the index, it determines that the word is a sensitive information.”)
when the text in the textual window is determined to contain personal information of the person, masking the textual window. (Williams, Par. 0023:” Thus, the data scrubbing system may continue to resize the sliding window until the sliding window only includes one word. When the sliding window only includes one word and the statistical information of the matched word in the negative word index does not exceed a corresponding threshold for a 1-gram or there is no matched word in the negative word index, the data scrubbing system may determine that the word in the sliding window includes sensitive information, and may remove the word from the text data. In some embodiments, the data scrubbing system may replace the word in the sliding window with a symbol or a filler [e.g., “<redacted>”] to indicate that a word has been taken out from the text data.”). Note, once personal information is discovered in the sliding window, it is redacted.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter in view of Williams to when the area is inferred to include the textual window, evaluating text in the textual window to identify personal information, wherein the text in the textual window is a subset of the text in the transcription file; and, when the text in the textual window is determined to contain personal information of the person, masking the textual window, in order to automatically and accurately identifying and removing sensitive data, as evidence by Williams (See Par. 0004).

Regarding claim 11, the combination Schachter and Williams  further teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: (Schachter, Par. 0080:” Some embodiments include a computer program product comprising a computer readable medium having instructions stored thereon/in and, when executed, e.g., by a processor, perform methods, techniques, or embodiments described herein, the computer readable medium comprising sets of instructions for performing various steps of the methods, techniques, or embodiments described herein. The computer readable medium may comprise a storage medium having instructions stored thereon/in which may be used to control, or cause, a computer to perform any of the processes of an embodiment.”).

Regarding claims 2, and 12 Schachter teaches the method as recited in claim 1, and 11 respectively, wherein the recording is the audio component includes words spoken by a human. (Schachter, Par. 0033:” This recorder 124 will create a digital representation of the audio waveform of the call, capturing the voice signals of caller [human] 102 and any live agents [human] from client call center 106. The call recorder 124 may also capture any audio prompts presented to the user by the IVR equipment of client call center 106 as well as any DTMF tones or spoken responses by caller 102.”).

Regarding claims 3, and 13 Schachter teaches the method as recited in claim 1, and 11 respectively, wherein the recording is an audio recording, or an audio/video recording. (Schachter, Par. 0040:” … suitable method for identifying the occurrence of events in a recording, pod cast, audio-video recording or other recording may be used for the purposes of the systems and methods described herein.”, and Par. 0042:” In embodiments where the recorded data also includes video data, the censor module 210 may optionally replace the video occurring between the start time and end time with a different video recording, such as a scrambled screen or a black screen.”).

Regarding claims 5, and 15 Schachter teaches the method as recited in claim 1, and 11 respectively, wherein the textual window comprises a portion of the recording that is bounded by a start time and an end time, and that includes text that occurs prior in time and/or later in time than the personal information of the person. (Schachter, Par. 0041:” In this manner, the finite state model identifies portions of the call which contain potentially sensitive information, with each portion associated with a start time and end time occurring within the call.”, and Par. 0076:” The details of a selected event, including start time, type, and duration, may be displayed in event details window 912. The event details window 912 may also allow the user to manually input new events for display in the annotated events window 906 and events list 910. The user may input certain required information such as start time and duration and optionally include other information such as the type of event, summary of the event, description/annotation, etc. For example, the user may identify a portion of the call that contains unexpected sensitive data and define manual events at the start and stop time of the identified portion that the call data processor 126 may use to redact the data.”). Note, call in progress is involved between people as such the personal information refers to the person.

Regarding claims 6, and 16, Williams teaches wherein evaluating the text in the textual window to identify personal information of the person comprises inferring that some of the text comprises personal information. (Williams, Par. 0023:” Thus, the data scrubbing system may continue to resize the sliding window until the sliding window only includes one word. When the sliding window only includes one word and the statistical information of the matched word in the negative word index does not exceed a corresponding threshold for a 1-gram or there is no matched word in the negative word index, the data scrubbing system may determine that the word in the sliding window includes sensitive information, and may remove the word from the text data. In some embodiments, the data scrubbing system may replace the word in the sliding window with a symbol or a filler [e.g., “<redacted>”] to indicate that a word has been taken out from the text data.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter in view of Williams to wherein evaluating the text in the textual window to identify personal information of the person comprises inferring that some of the text comprises personal information, in order to automatically and accurately identifying and removing sensitive data, as evidence by Williams (See Par. 0004).

Claims 4, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter, Williams and in further view of Joshi (US20200125746A1) .

Joshi was applied in the previous Office Action.
Regarding claims 4, and 14 Schachter, and Williams fail to explicitly disclose, however, Joshi teaches wherein identification of the area is performed using one or more regexes. (Joshi, Par. 0078:” In some embodiments SDDE 106 may automatically learn sensitive patterns and generate corresponding regexes. For example, a training set of data may be received that includes a set of data objects that are labelled or otherwise identified as sensitive. The training set of data objects may store 16-digit numbers [area] and include names such as “Credit_Card”; “CREDIT CARD NUMBER”, “Visa Card Number”, etc. SDDE 106 may analyze various attributes, such as whether there are overlapping literal expressions, whether the length of the data is consistent, and whether the format of the data is consistent. Based on the learned patterns, SDDE 106 may generate corresponding regexes. For example, the regexes “[?i]credit*.card” “[?i]card*.number” may be generated based on the overlapping set of literal subexpressions learned from the training data. SDDE 106 may then use the automatically generated regexes to evaluate other data sets for sensitive information.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, and Williams in view of Joshi to wherein identification of the area is performed using one or more regexes, in order to improve the robustness and reliability of automated discovery systems, as evidence by Joshi (See Par. 0047). 

Regarding claims 9, and 19 Schachter, and Williams fail to explicitly disclose, however, Joshi teaches further comprising generating a set of training data and using the training data as a basis for searching the text of the transcription file. (Joshi, Par. 0078:” For example, a training set of data may be received that includes a set of data objects that are labelled or otherwise identified as sensitive.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, and Williams in view of Joshi to comprise generating a set of training data and using the training data as a basis for searching the text of the transcription file, in order to improve the robustness and reliability of automated discovery systems, as evidence by Joshi (See Par. 0047). 

Regarding claims 10, and 20 Schachter, and Williams fail to explicitly disclose, however, Joshi teaches tagging data in the training data as comprising personal information; (Joshi, Par. 0078:” For example, a training set of data may be received that includes a set of data objects that are labelled or otherwise identified as sensitive.”).
automatically learning one or more regexes; and (Joshi, Par. 0078:” In some embodiments SDDE 106 may automatically learn sensitive patterns and generate corresponding regexes.”).
training a machine learning classifier to infer whether or not text in a textual window comprises personal information. (Joshi, Par. 0046:” A given data object may be classified as sensitive or not sensitive depending, at least in part, on whether any of the specified patterns are detected in the data object and/or in metadata associated with the data object.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, and Williams in view of Joshi to tag data in the training data as comprising personal information; automatically learning one or more regexes; and training a machine learning classifier to infer whether or not text in a textual window comprises personal information, in order to improve the robustness and reliability of automated discovery systems, as evidence by Joshi (See Par. 0047). 

Claims 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Schachter, Williams as applied to claim 6, 1, 16 and 11 respectively, and in further view of Nagae (JP3725470B2) .

Nagae was applied in the previous Office Action.
Regarding claim 7, and 17 Schachter, and Williams fail to explicitly disclose, however, Nagae teaches wherein inferring that some of the text is personal information comprises applying a bag-of-words analysis or n-gram analysis to the text. (Nagae, Par. 0022:” The confidential information mask unit 103 outputs the morphological analysis result masked according to the mask rule to the corpus integration unit 105. The corpus accumulation unit 105 gives the input morphological analysis result after masking to the storage unit 106 and stores it as a secret information-excluded corpus for creating a statistical language model. In this way, the storage unit 106 stores the corpus from which the confidential information has been removed according to the mask rule. The format of the corpus stored in the storage unit 106 may be a morphological analysis result or a simple text format.”, and Par. 0023:” The corpus statistical totaling unit 107 reads out the corpus stored in the storage unit 106, creates a statistical language model, and outputs it to the storage unit 108. As for the method for the corpus statistical aggregation unit 107 to create a statistical language model [N-gram] from the corpus, any known method may be used. The storage unit 108 stores a statistical language model.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, and Williams in view of Joshi to infer that some of the text is personal information comprises applying a bag-of-words analysis or n-gram analysis to the text, in order to improve the recognition accuracy by using a medical-related, as evidence by Nagae (see Par. 0008).


Regarding claim 8, and 18 Schachter, and Williams fail to explicitly disclose, however, Nagae teaches wherein masking the textual window comprises replacing the personal information of the person with data of a non-personal nature. (Nagae, Par. 0009:” The present invention removes notational information regarding confidential information in the text used for statistical information aggregation in the process of collecting the text for the statistical language model or in the process of creating the statistical language model from the collected text. By doing so, it is possible to prevent private personal information from being mistakenly output in the recognition result.”). Note: By removing confidential information from the corpus used in the recognition process, the replacement is made with non-personal nature.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schachter, and Williams in view of Joshi to mask the textual window comprises replacing the personal information of the person with data of a non-personal nature, in order to improve the recognition accuracy by using a medical-related, as evidence by Nagae (see Par. 0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ju et al. (U.S. Patent Application No: 20200342860A1) teaches Par. 0032:” In embodiments, for scrubbing identifier information from data, audio data for speaking parties may be processed using automatic speech recognition to generate a text-based representation of the audio data. Text associated with identifying information may be determined based on a set of key words and/or key phrases that are predefined or predetermined and stored. In this description, the term key phrases may also encompass a key word or key words. A portion of the text-based representation that includes a part of the text associated that is with the identifying information is identified for scrubbing. In embodiments, this portion may be larger than just the identifying information, and may include additional context information, e.g., the word “email,” the phrase “dot com,” a length of numbers/alphanumeric character such as a 16-digit number for a credit card, a 7- or 10-digit telephone number, etc., while other words that may be misconstrued or confused by ASR, e.g., “at” may or may not represent ‘@’, may be ignored as contextual key phrases but may be used as context when combined with “email” and/or “dot com.” A segment of the audio data that corresponds to the identified portion may be replaced with different audio data, such as but not limited to, silence, a constant tone, etc., and the portion of the text-based representation that includes the part of the text associated with the identifying information is replaced with different text, including but without limitation, blank characters, asterisks (‘*’) hyphens (‘-’), descriptors, and/or the like.”


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656